DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 03 August 2021. The references have been considered.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of Shrekenhamer (US PGPub 2017/0069967).
	Referring to Claim 1, Mase teaches a transmitting antenna (Fig. 1 #21a; [0047]) configured to emit arbitrary radiation patterns at a single operating frequency; and at least one receiver antenna (Fig. 1 #21c; [0047]) configured to collect one or more signals generated when an object (Fig. 1 #70; [0047]) alters the arbitrary radiation patterns emitted by the transmitting antenna; wherein the system is configured to capture temporal variations ([0057]) in a complex 
	However, Shrekenhamer teaches the dynamic tuning of metasurface antennas; see abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mase with the metasurface antenna array as taught by Shrekenhamer the metasurface antenna may be dynamically tuned to provide superior antenna gain and/or a wider field of view compared to traditional antennas.
	Referring to Claim 3, Mase as modified by Shrekenhamer teach wherein the at least one receiver antenna is a DMA; see above citations.


Claims 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase as modified by Shrekenhamer in view of Paese et al. (Paese, US PGPub 2001/0009404).
	Referring to Claim 4, Mase as modified by Shrekenhamer teaches the at least one receiver antenna, but does not explicitly disclose nor limit it is a monopole antenna.
	However, Paese teaches the use of a monopole receiver antenna; [0093].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mase as modified by Shrekenhamer with the monopole antenna as taught by Paese as the use known materials and elements in the same art is well known.
	Referring to Claim 9, Paese teaches wherein the single operating frequency is at least about 5.0 GHz; [0065].

	Referring to Claim 11, Mase as modified by Shrekenhamer teaches the system, but does not explicitly disclose nor limit the system operates at a wavelength of about 3.0 mm or less.
	However, Paese teaches that the wavelength is often based on antenna design; [0111].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mase as modified by Shrekenhamer with the desired wavelength as is taught by Paese so as to optimize the design of the radar system.
	Referring to Claim 12, Mase as modified by Shrenkenhamer and Paese teaches wherein the operating wavelength is about 1.55 cm; see design rationale above.

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646